DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. §103 rejection of claims 1-8 and 10-19 as unpatentable over Lal (US 2006/0079431 A1 to Lal et al., published April 13, 2006) and Fernandez (US 2016/0060416 A1 to Fernandez et al., published March 3, 2016) has been maintained for reasons previously made of record in item 5 on page 3 of the Non-Final Office Action dated December 24, 2021 (hereinafter ‘NFOA’).
The previous indication of allowable subject matter in item 6 on page 6 of NFOA has been maintained.

Election/Restrictions
Applicant’s elections, without traverse, of PEG-10 dimethicone as the species for the silicone-containing surfactant in response to the requirement dated July 22, 2021 had been acknowledged in a prior action.  
Accordingly, claims 1-4, 7-9, 18-23, 25, 26, 31 and new claim 32 have been examined in the instant action in accordance with the elected species.  Claims 12, 14, 16 and 17 have been withdrawn from consideration during examination as drawn to non-elected species.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection that was previously presented in item 5 on page 3 of NFOA is repeated herein with additional highlights/emphasis for Applicant’s convenience.
Claims 1-4, 7-9, 18-20, 22, 23, 25, 26 and 31 are rejected under 35 U.S.C. 103 as unpatentable over Lal and Fernandez.
Lal discloses a foamed composition having enhanced foam characteristics that is capable of effectively reducing the dynamic and/or equilibrium surface tension of an aqueous system and/or affecting foaming performance of such systems, wherein the composition contains an organic/base liquid (solvent) and further includes 0.1 to 80% by weight of ingredients, such as one or more surfactants, a foaming agent and emulsifiers, wherein the foamed fluid composition can used in industrial cleaning applications and/or injected into a produce stream during a treating, drilling, cementing completing, fracturing, rig wash formulations, or work over oil-fields application in a subterranean gas/oil wellbore ([0003]; [0004]; [0015] to [0017]; [0029]; [0042]; [0051] to [0054]; claim 32 of Lal).  In an oil-field formulation, the composition can contain 5-95% of an organic/base liquid (solvent, can contain low amounts of water) in addition to 0.1 to 80% by weight of ingredients, such as one or more surfactants, gas hydrate inhibitors and emulsifiers (foaming agent) ([0055] to [0076]).
Lal also discloses the foamed composition containing particular surfactants in an amount effective to provide enhanced wetting properties of the aqueous-based, organic compound containing composition wherein the amount may range from 0.00001 to 5% by weight of the composition ([0029[; [0034]).  The surfactant/additive can be dimethicone (silicone surfactant) ([0047] to [0049]).
Lai further discloses the composition having enhanced foam control, foam height and stability time due to the presence of particular surfactants (foam stabilizers) ([0051]; [0087]; [0088]; Table 3).  In certain formulations, the fluid composition may contain a lower water-soluble alcohol as a solvent ([0014]; [0038]; [0044]; claims 13, 18,38 of Lal.
Lal does not expressly teach methanol as the alcohol solvent in its formulation or the composition containing glycerine as a foam stabilizer.
However, Fernandez teaches a stable foam liquid cleaning composition containing a high alcohol content composition having greater than 40 percent by volume of a C1-4  alcohol (encompasses methanol); 0.001% by weight of a silicone-based surfactant and 0-10% w/w of additional minor components added, and the balance purified water, wherein the mixture of the silicone-based surfactant, alcohol and air provide a stable alcohol foam that is readily dispensed from container and devices when used for cleaning or disinfecting purposes (abstract; [0002]; [0008]; [0016]; [0051]). The preferred surfactants are silicone containing surfactants, such as PEG-8 dimethicone, PEG-17 dimethicone, or Bis-PEG [10-20] dimethicones, which include all the difunctional silicone compounds having ten to twenty repeating oxyethylene units ([0053] to [0055]; [0086]; Examples on [0130] to [0132]; claim 6 of Fernandez).
Fernandez further teaches glycerine and cetyl betaine as foaming agents ([0069]; Examples 53-293).
Therefore, it would have been obvious to select a C1-4 alcohol, such as methanol, and PEG-8 dimethicone, PEG-17 dimethicone or a Bis PEG-10 dimethicone, such surfactant as the diluent/solvent and silicone surfactant components of Lal’s foam composition used in treating a wellbore/pipeline.  It would have been obvious to combine on site/include a high volume of methanol and a Bis-PEG [10-20] dimethicone surfactant with other components of Lal’s foam/cleaning composition (e.g., foaming agent), to provide a resultant foamed cleaning/surfactant composition having the enhanced foam stable properties, such as the foamed composition as stable when readily dispensed from containers and devices, as taught by Fernandez. 
Further, because Fernandez teaches PEG-8 dimethicone and PEG-17 dimethicone as suitable silicone surfactants, it would have been obvious to try/select PEG-10 dimethicone, which has a number of repeating units in between those two suitable surfactants, as a silicone surfactant that is suitable in Lal’s foamed surfactant composition.  
It would have also been obvious to include glycerine as the foaming component in Lal’s foamed composition because Fernandez teaches glycerine as a known foaming agent.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  In other words, when there exists a finite number of identified, predictable solutions to a known problem, a combination that results in “anticipated success” is likely the product not of innovation, but of ordinary skill and common sense. Id. at 421.
Although Lal and Fernandez may not expressly teach an example having percent ratios as recited in claim 1 25, and 26, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are obvious over Lal and Fernandez.

Allowable Subject Matter
Independent claim 21, and new claim 32 that depends therefrom, have been found allowable.
The prior art of record does not teach or suggest using the foamed cleaning/treatment fluid composition (as recited in claim 1) to treat a hydrocarbon stream in an unpiggable pipeline that cannot be treated by a pig in accordance with present claim 21, as currently amended.


Response to Arguments
The Prior Art Obviousness Rejection over Lal and Fernandez (item 5 of NFOA) 
Applicant’s arguments regarding the 35 U.S.C. §103 rejection of claims 1-4, 7-9, 18-20, 22, 23, 25, 26 and 31 as obvious over Lal and Fernandez that were proffered in its reply to NFOA filed March 24, 2022 (hereinafter ‘Response’) have been fully considered but deemed unpersuasive.
Applicant’s primary arguments on pages 8 and 9 of Response traversing the captioned obviousness rejection are drawn to Lal itself neither disclosing the foamed composition as recited in the method of present claim 1 nor explicitly teaching injecting the foamed fluid into a pipeline to inhibit/remove gas hydrates, and, further, that the composition in Fernandez is used for personal cleaning and disinfecting purposes.  These arguments have been fully considered but deemed not persuasive.  
In response to Applicant’s arguments that Lal does not disclose injecting its foamed composition into a fluid in a pipeline, these arguments are unpersuasive.  As previously discussed in item 5 of NFOA, Lal discloses a foamed surfactant composition for use in a subterranean application (such as, treating, drilling, completing, fracturing or rig wash/work-over formulations), wherein the foamed composition contains an organic/base liquid (solvent), a surfactant, such as dimethicone, and further includes 0.1 to 80% by weight of ingredients, such, a foaming agent, emulsifiers and gas hydrate inhibitors that can be used for the inhibition/dispersion of asphaltene, hydrates, scales and waxes ([0015]; [0016]; [0047] to [0049]; [0054]; [0055]; [0076]; claim 32).  Lal further discloses a method a treating an oil/gas production well comprising the step of injecting its foamed fluid composition into the produced stream (gas/hydrocarbon fluids) ([0017]; [0054]).  
Accordingly, Lal is suggesting a method a treating a well that includes a step of injecting its foamed fluid composition containing an organic liquid/solvent, dimethicone, a foaming agent and a gas hydrate inhibitor into the production stream in a pipeline of the well to, inter alia, reduce/inhibit hydrate formation.  What would be the purpose of Lal adding a gas hydrate inhibitor to its foamed fluid composition if not to inhibit/reduce gas hydrate formation in the pipeline of the well/subterranean formation?
As to Applicant’s arguments that Lal does not expressly disclose all the particulars of the foamed composition recited in present claim 1, these arguments are not persuasive because the instant rejection is not anticipatory but it is instead based upon the combination of the Lal and Fernandez suggesting the method for inhibiting/removing gas hydrate formation of present independent claim 1.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, as discussed, supra, Lal suggests a method a treating a well that includes a step of injecting a foamed fluid composition (containing an organic liquid/solvent, dimethicone as surfactant, a foaming agent and a gas hydrate inhibitor) into the production stream into the pipeline of a subterranean well to, inter alia, reduce/inhibit hydrate formation (i.e., “clean” the pipeline of the wellbore by removing gas hydrates).  Fernandez (discussed in item 5 of NFOA and above in paragraph #8) teaches a stable foam liquid cleaning composition containing a high alcohol content composition having greater than 40 percent by volume of a C1-4  alcohol (encompasses methanol); 0.001% by weight of a silicone-based surfactant and 0-10% w/w of additional minor components added, and water, wherein silicone surfactants, such as PEG-8 dimethicone, PEG-17 dimethicone, or Bis-PEG [10-20] dimethicones are preferred surfactants, and further including glycerine and cetyl betaine as foaming agents ([0069]; Examples 53-293).
Thus, as stated supra, it would have been obvious to one skilled in the art to select or include: a large amount of a C1-4 alcohol, such as methanol; and PEG-8/PEG-17 dimethicone or Bis PEG-10 dimethicone surfactants, as the organic liquid diluent/solvent and silicone surfactant components, respectively, of Lal’s foam composition used in treating a wellbore/pipeline.  It would have been obvious to do so (and further include glycerine and cetyl betaine as foaming agents) to provide a resultant foamed cleaning/surfactant composition having the enhanced foam stable properties taught by Fernandez.  
In response to Applicant's arguments on pages 8 and 9 of Response as to the Fernandez reference drawn to “various compositions for personal cleaning or disinfecting purposes” whereas Lai’s composition are for “reducing the surface tension in water-based systems” (that is, Fernandez and Lal are allegedly non-analogous art to the presently claimed invention), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Lal is drawn to foam surfactant compositions containing silicone surfactants that can be used in a method of treating a well by injecting the foamed composition into a produced fluid/stream in the well.  Lal teaches about the importance of foaming properties/performance, such as foam stability, of the foamed surfactant composition containing a surfactant, such as a silicone surfactant (dimethicone) ([0004]; [0019]; [0034]; [0046]; [0047]; [0051]; [0087]; [0088]; Table 3 {Foam Stability Data}).  Fernandez is drawn to foam quality of a foamed composition containing a silicone surfactant, such as a dimethicone ([[0053]; [0074]; [0075]; [0076] to [0079]; [0087]; [0089]).  Moreover, Fernandez teaches these silicone surfactants are primary surfactants included in surfactant fluid composition used in harsh chemical and thermal environments, such as in the oilfield applications ([0051]).  Therefore, Lal and Fernandez are addressing the problem of acceptable/preferred foam stability or foam properties for silicone surfactant compositions in harsh environments, such as in oilfield applications, as is the case with Applicant’s foamed composition containing a silicone surfactant that is injected into produced fluid in an oilfield formation in accordance with method of treating of present claim 1.
Thus, in the absence of comparative experimental data to the contrary, claims 1-4, 7-9, 18-20, 22, 23, 25, 26 and 31 stand rejected as unpatentable over Lal and Fernandez.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

July 11, 2022